F I L E D
                                                    United States Court of Appeals
                                                            Tenth Circuit
               UNITED STATES COURT OF APPEALS
                                                           JAN 31 2003
                      FOR THE TENTH CIRCUIT
                                                      PATRICK FISHER
                                                                Clerk

GLENDORA,

          Plaintiff - Appellant,

v.

JACKIE SELLERS; NANTZ
RICKARD; PUBLIC ACCESS
COPORATION OF THE DISTRICT
OF COLUMBIA, and its officers and
board; NATIONAL ASSOCIATION
OF TELECOMMUNICATIONS
OFFICERS AND ADVISORS;
DARRYL ANDERSON; BROOKLYN                    No. 02-2083
COMMUNITY ACCESS                    D.C. No. CIV-00-1695-JP/LCS
TELEVISION; ONIDA COWARD                  (D. New Mexico)
MAYERS; MARILYN JACKSON;
DOMINGO MARTIN; OMAR
MALIK; NEICOLE A. GOURDINE;
MULTNOMAH COMMUNITY
TELEVISION; JUDY GRACE;
CHARLES F. DOLAN; JAMES L.
DOLAN; ROBERT S. LEMLE;
MARCK BUDILL; CHARLES A.
FORMA; MARYCE CUNNINGHAM;
BRIEN MCNEIL; DIANNE
BENNETT; AMY VAN HORN;
CHRISTINE SAVARINO; BRENDA
CHERRY; CABLEVISION SYSTEMS
CORPORATION; ROBERT
CALLAGY; and
SATTERLEE/STEPHENS/BURKE/
BURKE,

          Defendants - Appellees.
                             ORDER AND JUDGMENT            *




Before BRISCOE , Circuit Judge, BRORBY , Senior Circuit Judge, and           HARTZ ,
Circuit Judge.




       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Glendora, a New York resident appearing     pro se , appeals the district court’s

judgments dismissing her complaint for lack of personal jurisdiction and improper

venue. A group of appellees contend that plaintiff’s notice of appeal was untimely

as to them because they were dismissed on August 3, 2001, but plaintiff did not

file her notice of appeal until March 14, 2002. The district court, however, did not

dismiss the last remaining defendants until February 20, 2002. An order

adjudicating fewer than all claims of all parties is not appealable until the entire




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

                                          -2-
action is ultimately decided.   See Fed. R. Civ. P. 54(b). Plaintiff’s notice of

appeal was timely filed.

       Plaintiff filed an initial complaint and two amended complaints in the

District of New Mexico, alleging that the defendants violated her constitutional

rights and the Cable Communications Policy Act of 1984, 47 U.S.C. § 531(e), by

refusing to telecast her television program on their public access channels. Most

of the defendants filed motions to dismiss under Fed. R. Civ. P. 12(b), alleging

lack of personal jurisdiction and/or improper venue. They presented evidence that

they were not residents of New Mexico, and did not operate or transact any

business in New Mexico, have property or employees in New Mexico, or otherwise

have contacts with New Mexico. Plaintiff did not allege any contacts or

wrongdoing of any of the defendants in New Mexico in her complaints or in

response to the motions to dismiss. She stated that she “chose New Mexico

federal court because New Mexico knows how to do public access [and] New York

and [the District of Columbia] do not.” R. Vol. II, Doc. 30, at 4 (all capitalization

deleted).

       In a series of well-analyzed orders, the district court granted the defendants’

motions, ruling that there were insufficient minimum contacts between the

defendants and New Mexico, the forum state, to give it personal jurisdiction over

the defendants or to conclude it was the proper venue. A remaining group of


                                           -3-
defendants did not answer or file motions to dismiss. Because plaintiff did not

allege any contacts or wrongdoing by these defendants in New Mexico and all of

these defendants had been served outside New Mexico, the district court ordered

plaintiff to show cause why these defendants should not also be dismissed for lack

of personal jurisdiction. Because plaintiff’s response failed to show why the

district court had jurisdiction over these defendants or why venue in the District of

New Mexico was proper, the district court dismissed these remaining defendants

as well.

       Because plaintiff presented no colorable basis for the district court’s

exercise of personal jurisdiction over the defendants, the district court correctly

dismissed her complaints. We affirm the dismissals for substantially the same

reasons set forth by the district court.

       Plaintiff also contends the district court abused its discretion by its

imposition of restrictions on her future case filings in the District of New Mexico.

A district court has the inherent power to regulate the activities of “litigants with

a documented lengthy history of vexatious, abusive actions, so long as the court

publishes guidelines about what the plaintiff must do to obtain court permission to

file an action, and the plaintiff is given notice and an opportunity to respond to the

restrictive order.”   Werner v. Utah , 32 F.3d 1446, 1448 (10th Cir. 1994);   see also

Tripati v. Beaman , 878 F.2d 351, 352 (10th Cir. 1989) (“A district court has power


                                            -4-
under 28 U.S.C. § 1651(a) to enjoin litigants who abuse the court system by

harassing their opponents.”).

      Here, it is clear that plaintiff’s case filings have amounted to a pattern of

malicious, abusive, and frivolous litigation. In the case at hand, plaintiff’s

decision to file a suit against defendants in the District of New Mexico, when it is

patently clear that New Mexico has no relation to any of the claims or parties, can

only be characterized as abusive conduct. Indeed, plaintiff has a history of

misusing the courts by filing lawsuits claiming cable companies violated federal

law by not telecasting her television program.    See, e.g., Glendora v. Anderson    ,

No. 02-15608, 2002 WL 31102957 (9th Cir. Sept. 9, 2002);       Glendora v. Levin ,

No. 01-1776, 2001 WL 1587415 (6th Cir. Dec. 11, 2001). Plaintiff also has filed

at least fifteen petitions with the Supreme Court, which eventually denied her

authorization to proceed   in forma pauperis based on its finding that her petitions

were frivolous.   See Glendora v. Porzio , 523 U.S. 206 (1998); Glendora v.

DiPaola , 522 U.S. 965 (1997).

      It is also clear from the record that the district court complied with due

process requirements by providing plaintiff with notice of the proposed filing

restrictions and an opportunity to respond. We therefore find no abuse of

discretion on the part of the district court in imposing those restrictions.




                                            -5-
     The judgment of the United States District Court for the District of

New Mexico is AFFIRMED.


                                                  Entered for the Court



                                                  Harris L Hartz
                                                  Circuit Judge




                                       -6-